Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-13 are presented for examination.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, 6-7 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Fujito et al. US Pub. No. 20080089146.
	Figs. 1, 4 and 16 of Fujito are directed to a write circuit (27, par. 81) for writing to a plurality of memory cells (MCs) of a non-volatile data memory (Fig. 3), comprising: a buffer memory (LTP and LTN, par. 81) forming a single memory element (MC1) which is configured to buffer a first data value (par. 30) before storing said value in the plurality of non-volatile memory cells of the 
	The limitation a “sense amplifier” see SA in Fig. 1 of Fujito.	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	Claims 4-5, 9-10 and 12-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Fujito et al. US Pub. No. 20080089146 in view of Henrion et al. US Patent. No. 8832508.
As per claims 4, 9, and 12, Fujito fails to disclose wherein the concurrent writing to the first memory cell and to the second memory cell forms a test operating mode for use when testing the data memory. However, claim 10 of Henrion disclose wherein the concurrent writing to the first memory cell and to the second memory cell forms a test operating mode for use when testing the data memory. It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Fujito’s memory circuit which utilizes testing a concept as taught by Henrion in order to test data memory.
	As per claims 5, 10, and 13, Fig. 8 and paragraph 20 or 21 of Fujito disclose  wherein the control circuit is also configured to switch the write circuit into a user operating mode and, during the user operating mode, to either connect the buffer memory to the first memory cell using the first write line in order to write the data value stored in the buffer memory into the first memory cell or to connect the buffer memory to the second memory cell using the second write line in order to write the data value stored in the buffer memory to the second memory cell.
	Allowable Subject matter
8.	Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or 
10.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOAI V HO/Primary Examiner, Art Unit 2827